DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,969,817 B2 (“US ‘817”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 1 of US ‘817. That is, claim 1 of US ‘817 falls entirely within the scope of claim 1. As such, claim 1 is anticipated by claim 1 of US ‘817. 
Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of US ‘817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 3 is generic to all that is recited in claim 5 of US ‘817. That is, claim 5 of US ‘817 falls entirely within the scope of claim 3.  As such, claim 3 is anticipated by claim 5 of US ‘817.
Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of US ‘817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 4 is generic to all that is recited in claim 6 of US ‘817. That is, claim 6 of US ‘817 falls entirely within the scope of claim 4. As such, claim 4 is anticipated by claim 6 of US ‘817.
Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of US ‘817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 5 is generic to all that is recited in claim 7 of US ‘817. 
Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of US ‘817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 6 is generic to all that is recited in claim 8 of US ‘817. That is, claim 8 of US ‘817 falls entirely within the scope of claim 6. As such, claim 6 is anticipated by claim 8 of US ‘817.
Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US ‘817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 7 is generic to all that is recited in claim 1 of US ‘817. That is, claim 1 of US ‘817 falls entirely within the scope of claim 7. As such, claim 7 is anticipated by claim 1 of US ‘817.
Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US ‘817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 is generic to all that is recited in claim 1 of US ‘817. That is, claim 1 of US ‘817 falls entirely within the scope of claim 8. As such, claim 8 is anticipated by claim 1 of US ‘817.
Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US ‘817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 9 is generic to all that is recited in claim 1 of US ‘817. That is, claim 1 of US ‘817 falls entirely within the scope of claim 9. As such, claim 9 is anticipated by claim 1 of US ‘817.
Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 21 of US ‘817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 is generic to all that is recited in claim 21 of US 
Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US ‘817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 11 is generic to all that is recited in claim 1 of US ‘817. That is, claim 1 of US ‘817 falls entirely within the scope of claim 11. As such, claim 11 is anticipated by claim 1 of US ‘817.
Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 23 of US ‘817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 12 is generic to all that is recited in claim 23 of US ‘817. That is, claim 23 of US ‘817 falls entirely within the scope of claim 12. As such, claim 12 is anticipated by claim 23 of US ‘817.
Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of US ‘817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 13 is generic to all that is recited in claim 19 of US ‘817. That is, claim 13 of US ‘817 falls entirely within the scope of claim 19. As such, claim 13 is anticipated by claim 19 of US ‘817.
Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of US ‘817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 14 is generic to all that is recited in claim 20 of US ‘817. That is, claim 20 of US ‘817 falls entirely within the scope of claim 14. As such, claim 14 is anticipated by claim 20 of US ‘817.
Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of US ‘817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 16 is generic to all that is recited in claim 11 of US 
Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of US ‘817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 17 is generic to all that is recited in claim 12 of US ‘817. That is, claim 12 of US ‘817 falls entirely within the scope of claim 17. As such, claim 17 is anticipated by claim 12 of US ‘817.
Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of US ‘817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 18 is generic to all that is recited in claim 13 of US ‘817. That is, claim 13 of US ‘817 falls entirely within the scope of claim 18. As such, claim 18 is anticipated by claim 13 of US ‘817.
Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of US ‘817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 is generic to all that is recited in claim 15 of US ‘817. That is, claim 15 of US ‘817 falls entirely within the scope of claim 19. As such, claim 19 is anticipated by claim 15 of US ‘817.
Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of US ‘817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 20 is generic to all that is recited in claim 16 of US ‘817. That is, claim 16 of US ‘817 falls entirely within the scope of claim 20. As such, claim 20 is anticipated by claim 16 of US ‘817.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Savall et al. (U.S. P.G. Publication No. 2018/0078034 A1; “Savall”).
Savall discloses:
Regarding claim 1:
A foot pedal apparatus (depicted in FIG. 16) for use with a workstation (200; FIG. 2C), the apparatus comprising:
a first mount (left vertical wall of tray 1610 as seen in FIG. 16) configured to be mounted to the workstation;
a second mount (right vertical wall of tray 1610 as seen in FIG. 16) configured to be mounted to the workstation;
a pivotable platform (1612) extended between the first and second mounts (FIG. 16 depicts platform 1612 within the tray 1610 between the first and second mount portions; 20 [0095], “pedal plate 1612 that is configured to move angularly relative to the bottom of the pedal tray”),
a first pedal (a lower one of the six pedals 1620 depicted in FIG. 16) mounted on the pivotable platform and including a first upwardly disposed actuation surface (top surface of the pedal 1620), the first actuation surface positioned at a first angle relative to the floor surface (¶ [0095] refers to the platform 1612 being angularly adjustable thereby indicating that the first actuation surface inherently is positioned at some angle relative to the floor surface); and 

 the second pedal including at least a proximal portion overlapping a distal portion of the first pedal (FIG. 16 illustrates an overlap  of a  “lower end” of the higher pedal and the “upper” end of an adjacent lower pedal; MPEP § 2125);
wherein the pivotable platform (1612; FIG. 16) is configured to pivot (¶ [0095], “The pedal tray 1610 may be configured to be adjustable manually and/or automatically by motor in the anterior/posterior direction and/or vertically, and/or also to have an adjustable angle. For example, a pedal tray 1610 may include a pedal plate 1612 that is configured to move angularly relative to the bottom of the pedal tray. . . For example, pedal plate 1612 that is configured to move angularly relative to the bottom of the pedal tray”) and alter at least one of a first angle of an first actuation surface (one of the six pedals 1620 whose top surface/actuation surface adjusts in angle as the platform 1612 adjusts in angle due to them being disposed thereon, see ¶ [0095]) or a second angle of a second actuation surface (another of the six pedals 1620 whose top surface/actuation surface adjusts in angle as the platform 1612 adjusts in angle due to them being disposed thereon, see ¶ [0095]) relative to the floor surface (pedal plate 1612 is pivoted relative to pedal tray 1610 which rests on the floor as seen in FIG. 16 and thereby the pedals 1620 also adjust in angle relative to the floor) to facilitate ergonomic operation of the first and second pedals (¶ [0126]; see various positions in FIG. 4A-7A; see also ¶ [0136]-[0141]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11, 12, 15-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (U.S. P.G. Publication No. 2010/0225209 A1; “Goldberg”) in view of Savall et al. (U.S. P.G. Publication No. 2018/0078034 A1; “Savall”).
Goldberg discloses:
Regarding claim 1:
A foot pedal apparatus (depicted in FIG. 7-8) for use with a workstation (150; FIG. 1B), the apparatus comprising:
a first mount (716R, 740, 742) configured to be mounted to the workstation;
a second mount (716L, 740, 742) configured to be mounted to the workstation;
a pivotable platform (702) extended between the first and second mounts (FIG. 7C depicts platform between the first and second mount portions 716R, 716L that is configured to pivot via parallelogram linkage that is “pivotally coupled”, see ¶ [0118]-[0121]; specifically, the platform 702 pivots about rod 738 
a first pedal (704L) mounted on the pivotable platform and including a first upwardly disposed actuation surface (top surface of the pedal 704L), the first actuation surface positioned at a first angle relative to the floor surface (¶ [0111] refers to the pedal tray 702 being “moveable” relative to the floor thereby indicating that the first actuation surface inherently is positioned at some angle relative to the floor surface); and 
a second pedal (708L) mounted vertically elevated with respect to the first pedal (FIG. 7A depicts pedal 708L is vertically above pedal 704L) and including a second upwardly disposed actuation surface (see the upwardly facing surface having treads in at least Fig. 7B; see T in Fig. B below), the second actuation surface positioned at a second angle relative to the floor surface (¶ [0111] refers to the pedal tray 702 being “moveable” relative to the floor thereby indicating that the second actuation surface inherently is positioned at some angle relative to the floor surface),
 the second pedal including at least a proximal portion overlapping a distal portion of the first pedal (see the overlap of the “lower end” of pedal 708L and the “upper” end of pedal 704L as seen in Fig. 7B; MPEP § 2125; see overlap at portion O in Fig. A below).
Goldberg does not expressly disclose the pivotable platform is configured to pivot and alter at least one of the first angle of the first actuation surface or the second angle of the second actuation surface relative to the floor surface to facilitate ergonomic operation of the first and second pedals.
Savall teaches a pivotable platform (1612; FIG. 16) is configured to pivot (¶ [0095], “The pedal tray 1610 may be configured to be adjustable manually and/or automatically by motor in the anterior/posterior direction and/or vertically, and/or also to have an adjustable angle. For example, a pedal tray 1610 may include a pedal plate 1612 that is configured to move angularly relative to the bottom of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Goldberg such that the pivotable platform is configured to pivot and alter at least one of the first angle of the first actuation surface or the second angle of the second actuation surface relative to the floor surface to facilitate ergonomic operation of the first and second pedals, as taught by Savall, to facilitate ergonomic operation of the first and second pedals.
Regarding claim 2, Goldberg teaches that the proximal portion of the second pedal overlaps the distal portion of the first pedal (see the overlap of the “lower end” of pedal 708L and the “upper” end of pedal 704L as seen in Fig. 7B; MPEP § 2125; see overlap at portion O in Fig. A below) at a combined depth (because of the overlap at O in Fig. A below, the “combined depth” i.e. distance from the proximal most end of the first pedal to the distal end of the second pedal is less than the sum of the individual “depths” i.e. longitudinal lengths of the first and second pedals).  However, Goldberg does not expressly disclose the overlap between the proximate portion of the second pedal and the distal portion of the first pedal is such that the combined depth of the first and second pedals to be 200 mm, and wherein a depth of overlap between the proximal portion and the distal portion is at least 12 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the overlap between the proximate portion of the second pedal and the distal portion of the first pedal is such that the combined depth of the first and second pedals to be 200 mm, and wherein a depth of overlap between the 
Regarding claims 3-4 and 6, Goldberg teaches all of the claim limitations of claim 1 and 5, see above, including the actuation surface of the second pedal oriented at an angle that is greater than that of the first pedal with respect to the floor surface (see in Fig. 7A, 7C, 7E; MPEP § 2125).  However, Goldberg does not expressly disclose that the second angle of the second actuation surface is 14° relative to the floor surface and/or the first angle of the first actuation surface is 7° relative to the floor surface. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide disclose the second angle of the second actuation surface is 14° relative to the floor surface and/or the first angle of the first actuation surface is 7° relative to the floor surface as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions 

Goldberg as modified above further teaches the following:
Regarding claim 5:
The apparatus of claim 1 wherein the pivotable platform is mounted to the workstation to facilitate ergonomic operation of the first and second pedals by feet of a user seated in a chair that includes a seat portion positioned at a reclining angle (intended use, MPEP § 2111.04 sets forth that claim scope is not limited by language that does not limit a claim to a particular structure i.e. intended use statements; see also ¶ [0126] in Savall), and wherein the pivotable platform is configured to pivot such that at least one of the first angle of the first actuating surface or the second angle of the second actuation surface generally corresponds to the reclining angle of the seat portion (¶ [0137] and [0138] in Savall indicate that both the seat and pedal platform are capable of being adjusted at an angle of 0 degrees to the horizontal plane).



The apparatus of claim 1 wherein the pivotable platform is mounted on a rod (738) extending between the first and second mounts (rod 738 extends laterally between mount portions 740, see in FIG. 7C).
Regarding claim 8:
The apparatus of claim 7 wherein the pivotable platform is configured to pivot on the rod (the platform 702 pivots about rod 738 via a four bar linkage connected therebetween; ¶ [0120], “The linkage in each side of the pedal system allows the pedal tray to be raised and lowered substantially in parallel to the floor.  The linkage in each side of the pedal system includes an upper link 740 and a lower link 742 to form a four bar parallelogram linkage with the lift/guide rail 716R, 716L and the frame of the drive assembly coupled to base providing the other links.  The upper link 740 pivots with the torsion bar 738 near one end”) upper link 740 pivots with the torsion bar 738 near one end”) between a first position in which the pivotable platform is lowered toward the floor surface to permit a user to engage first and second pedals (¶ [0121], “lowered position”) and a second position in which the pivotable platform is at least partially raised away from the floor surface to permit transporting the workstation (¶ [0121], “raised position”; ¶ [0122], “raised position for travel”).
Regarding claim 11:
The apparatus of claim 1 wherein: the first mount comprises a first sliding track (716R) and the second mount comprises a second sliding track (716L); the first and second mounts are configured to be attached to the workstation (depicted in FIG. 8; ¶ [0117]); and the first and second tracks configured to permit forward and backward movement of the first and second mounts (FIG. 8 depicts forward/backward movement 802 via tracks 716R, 716L).
Regarding claim 12:
The apparatus of claim 11 wherein the first and second tracks are configured to be received in first and second rails of the workstation (FIG. 8 depicts the tracks 716R, 716L disposed laterally within rails at 805R, 805L). 

A workstation comprising the foot pedal apparatus of claim 1;
 an input device (¶ [0112]) and hand controllers (see in Fig. 9, 3A) operable to generate input signals (¶ [0090]), and 
wherein the pivotable platform is configured to attach to the workstation at a position forward of the user's hands when seated in a chair in front of the workstation and grasping the hand controllers to permit the user's feet to be extended away from the chair for ergonomic operation of the first and second pedals (see pedals disposed forward of the armrest 314 in Fig. 1B, 3A; see hand controllers being disposed at the arm rest in Fig. 9, indicating that the pedals are also disposed forward of the hand controllers; see MPEP § 2125; see also ¶ [0116] regarding adjustability of the platform position with respect to a user’s chair).
Regarding claim 16:
The workstation of claim 15 wherein the first and second mounts are configured to facilitate positioning the first and second pedals in an ergonomic position in accordance with the user's preferences (¶ [0016], “the surgeon's console pedal system 700 is movable within an opening 804 of the base 801 of the surgeon's console 150, 150A as shown by the arrow 802. The pedal tray 702 moves inward and outward over the floor within the opening 804 of the surgeon's console between left and right pontoons 805L,805R of the base 801 of the surgeon's console. This is so the pedal positions can be adjusted to custom fit a size of the surgeon seated at a chair near the surgeon's console.”).
Regarding claim 17:
The workstation of claim 15 further comprising at least one additional pedal (704R) mounted on the platform spaced apart from the first and second pedals, and wherein the first and second pedals are mounted on the pivotable platform for accessibility by one foot of the user while the at least one additional pedal is mounted on the platform for accessibility by the other foot of the user (see all pedals 704L, 708L and 704R being mounted on the platform in at least Fig. 7A-7C).


The workstation of claim 15 further comprising: a third pedal (704R) mounted on the platform and including an upwardly disposed actuation surface (top surface of pedal 704R), the third pedal being adjacent to the first pedal and correspondingly oriented; and a fourth pedal (708R) mounted vertically elevated with respect to the third pedal (¶ [0111]) and including an upwardly disposed actuation surface (top surface thereof), the fourth pedal being adjacent to the second pedal and correspondingly oriented (see 708R and 708L laterally adjacent to one another in Fig. 7A-7C).
Regarding claim 19:
The workstation of claim 18 wherein the first, second, third and fourth pedals are mounted closely adjacent on the pivotable platform for accessibility by the same foot of the user (FIG. 7A-7D depict the pedals mounted on the platform 702 with no intervening structures therebetween and therefore allow for accessibility by the same foot of the user).
Regarding claim 21:
A workstation comprising the foot pedal apparatus of claim 1 wherein the workstation is supported on a wheeled base (¶ [0115], “casters (not shown) of the surgeons console”).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Savall, as applied to claim 19 above, and further in view of Krebs et al. (WO 9410962 A1; “Krebs”). 
Goldberg as modified above teaches all the limitations of claim 19, see above, but does not expressly disclose a barrier disposed between the first and third pedals and a barrier disposed between the second and fourth pedals, the barriers each protruding above the actuation surfaces of the respective pedals.
Krebs teaches a barrier (66) disposed between first and third pedals and a barrier (26a) disposed between the second and fourth pedals, the barriers each protruding above the actuation surfaces of the respective pedals (see in Fig. 2; MPEP § 2125) for the purpose of separating the pedals to prevent inadvertent operation (pg. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Goldberg to provide the a barrier disposed between the first and third .
Response to Arguments
Applicant’s amendments to the claims filed 12/17/2021 have been fully considered and have required new grounds of rejection is made in view of Savall, as described supra.  

	

















Appendix

    PNG
    media_image1.png
    673
    995
    media_image1.png
    Greyscale

Figure A: View of Goldberg


    PNG
    media_image2.png
    545
    903
    media_image2.png
    Greyscale

Figure B: View of Goldberg

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer .






/DANIEL D YABUT/Primary Examiner, Art Unit 3656